MACK, Senior Judge,
dissenting:
In 1975, Judge Kelly, joined by Chief Judge Reilly and Judge Gallagher, speaking for this court and quoting the Circuit Court of Appeals1 reminded us that
[C]ommon law doctrines are not frozen for criminal cases any more than civil cases, and the courts charged with voicing the common law of the District of Columbia take account of the evolution of common law principles in the light of current perceptions and needs.
United States v. Bradford, 344 A.2d 208, 216 (D.C.1975).
Today my colleagues, relying upon the “plain language” of early 1932 congressional legislation2 which borrows the unitary, undif*962ferentiated description of manslaughter (as ingrained in early English history), reach the conclusion that there is in this jurisdiction such an offense as “involuntary manslaughter while armed,” thus permitting an enhancement of sentence when a death follows from the accidental discharge of a gun. See D.C.Code §§ 22-3201, -3202 (1993 Supp.).
This “catch all” reference to manslaughter did not define degrees of culpability; rather, it was a word used in indictments in this jurisdiction for over 150 years prior to 1975 when this court carefully defined the distinctions between voluntary and involuntary manslaughter. See Bradford, supra, 344 A.2d at 216. To assign a plain meaning that would enhance the punishment for involuntary manslaughter, therefore, is to ignore the teaching of Bradford, the authorities and cases cited therein, and other decisions (including our en bane decision in Comber v. United States, 584 A.2d 26 (D.C.1990)). It would demote the role of “intent” in criminal prosecutions, as well as the concept, from time immemorial, that unintentional offenses generally involve less culpable behavior than intentional offenses and thus warrant less severe punishment than the latter. Moreover, in the factual circumstances of this case, it raises a question of notice to the accused of the consequences, for sentencing purposes, of his entry of a plea of guilty.
I.
Because in this case an accused has entered a plea of guilty, it is “[ajppellant’s ... slightly different version of events” to which we apply any controlling law. Essentially his proffer of events disclosed that he, then sixteen years old, together with a group of boys, was teasing the victim, when a loaded pistol which appellant was “fiddling with” inadvertently discharged in the victim’s direction, striking him in the head and killing him instantly. Appellant immediately ran home, informed the police that he had accidentally shot the other boy, and surrendered to the authorities.
The record shows that appellant was indicted for second-degree murder while armed (with possible enhancement),3 assault with a dangerous weapon,4 possession of a firearm during the commission of a violent crime,5 and carrying a pistol without a license.6 The government’s agreement to dismiss all of the charges in the indictment (and not to oppose possible evaluation under the Youth Rehabilitation Act) in return for a plea of guilty to involuntary manslaughter while armed with an operable pistol, led to the entry of the appellant’s plea at age seventeen.
Prior to sentencing, appellant filed a declaratory pleading (unopposed by the government) requesting a ruling as to whether involuntary manslaughter while armed was a cognizable offense under District of Columbia law in light of the 1990 cases of Reed v. United States, 584 A.2d 585 (D.C.1990), and Comber, supra. The trial court ruled that because appellant was in possession of a handgun, an inherently dangerous weapon, Reed (involving the death of a victim at the hands of a drunk driver of an automobile) was inapposite, and imposed a sentence, enhanced pursuant to the provisions of D.C.Code § 22-3202, to a term of imprisonment of ten to thirty years. Appellant now challenges the enhanced portion of his sentence.7
II.
Traditionally there is an impending sense of law going awry whenever an undisputed accident leaves one of us facing an enhanced “laundry-list” of criminal charges for an un*963intentional, albeit stupid, and unfortunate act. An inherent sense of contradiction, if not absurdity, has caused our courts from time immemorial to hypothesize in a struggle to define the measure of punishment appropriate for an act which results in the death of another. I commend to my colleagues, therefore, a re-reading of the historical background of manslaughter as detailed in our en banc decision in Comber, supra, 584 A.2d at 35-40. Comber reminds us that there was no statutory definition of manslaughter in the District of Columbia, and that we have, of course, no ecclesiastical courts to mitigate the harsh effects of punishment for common law homicides. It reminds us that, for the first time in 1975, we explicitly held that voluntary and involuntary manslaughter are legally separate offenses. Id. at 37.
Although the distinctions between the legally separate offenses have varied somewhat over the years, Bradford, supra, describes voluntary manslaughter as killing with malice — but malice mitigated by the presence of circumstances reducing the degree of criminality. 344 A.2d at 214-15. Involuntary manslaughter, however, is described as a killing without an intent to kill or do bodily injury. “The state of mind in involuntary manslaughter is characterized ... by a lack of intent to cause death or injury ... [or] by a lack of awareness of the consequences of the act amounting to an unreasonable failure of perception [criminal negligence] or the intention to do an act which is a misdemean- or and is in some way dangerous.” Id. at 215. Stated another way, the elements of involuntary manslaughter are “(1) an unlawful killing of a human being (2) with either (a) the intent to commit a misdemeanor dangerous in itself or (b) an unreasonable failure to perceive the risk of harm to others.” Id. at 216.
Similarly, Comber, supra, confirms that the two legally distinct offenses of manslaughter are distinguishable by virtue of the perpetrator’s state of mind. 584 A.2d at 37. While voluntary manslaughter is a lesser included offense of second-degree murder while armed (with which appellant was charged), involuntary manslaughter is not a lesser included offense of voluntary manslaughter.
My colleagues (as well as the trial court), distinguishing Reed, supra, 584 A.2d 585, focus on the instrument of death (an automobile as opposed to a gun) rather than the perpetrator’s state of mind. Death by gun or automobile is equally as certain. Indeed, it is the “death-oriented mental state [that is] the determinative dividing line between” voluntary and involuntary manslaughter, and which reflects the “differing connotations of culpability.” Comber, supra, 584 A.2d at 44. For this reason the Reed case cannot be distinguished.
Thus, if we focus on the perpetrator’s intent and awareness of risk as opposed to the design of an instrument, the holding of Reed becomes apparent — i.e., that there is an “inherent conflict” in the application of the “while armed” enhancement provision to an involuntary manslaughter offense. “The essence of involuntary manslaughter, the factor that distinguishes it from other types of homicides, is the defendant’s lack of awareness of the risk to others from his conduct when he should have been aware of the risk.” Reed, supra, 584 A.2d at 588 (citing Comber, supra, 584 A.2d at 48-49; Bradford, supra, 344 A.2d at 215 n. 22). Reed explained the inherent conflict: the charge of involuntary manslaughter while armed “effectively charged both that the defendant was not aware of the risk and that he was aware of the risk.... The two parts of the charge are contradictory and they cannot stand together.” Id. at 590.
In Comber, supra, we held that a voluntary manslaughter instruction which contained, in effect, the classic common law undifferentiated crime of manslaughter was over inclusive as it made voluntary manslaughter of all unexcused homicides, including involuntary manslaughter of both the criminal negligence and misdemeanor of manslaughter varieties. 584 A.2d at 26. The same is true of my colleagues’ adoption of the classic common law undifferentiated statutory reference of D.C.Code § 22-3201(f) to apply the enhancement provision of D.C.Code § 22-3202 to appellant’s conviction for involuntary manslaughter. The factual circumstances of this case clearly support an involuntary manslaughter charge. Appellant’s grossly negligent conduct in playing with a loaded hand*964gun among a group of Mends tragically resulted in the accidental shooting of the decedent. The trial court found that appellant did not intend to kill or cause serious bodily harm to the decedent, but that his conduct was grossly negligent and extremely dangerous to the physical well-being of others. In my view, the court was right on both counts but wrong in enhancing the sentence.
III.
When-interpreting a criminal statute, the courts must strictly construe the statute in favor of the accused and avoid extending it to eases not covered by the words used. Edwards v. United States, 583 A.2d 661, 663 (D.C.1990); United States v. Resnick, 299 U.S. 207, 209, 57 S.Ct. 126, 127, 81 L.Ed. 127 (1936).8 “A defendant may not be subjected to a criminal penalty unless the words of the statute plainly impose it.” Edwards, supra, 583 A.2d at 663. Involuntary manslaughter is not a lesser included offense of murder. If one “is aware of the risk, the crime is murder and not involuntary manslaughter. If [one] is not aware, [and] implied malice is not a factor, and [one] should have been aware, the crime is involuntary manslaughter.” Bradford, supra, 344 A.2d at 215 n. 22. In my view, the plain meaning of “manslaughter” as used in early statutory legislation did not contemplate the offense of “involuntary manslaughter” and there is no such offense as “involuntary manslaughter while armed.” To apply the enhancement provisions of D.C.Code § 22-3202 to involuntary manslaughter would ignore the evolution of common law principles and have the effect of elevating the crime of involuntary manslaughter to the status of murder.
I would, at a minimum, permit appellant to withdraw his plea of guilty, and if he so desires, have the issues of malice, state of mind, awareness of risk or lack thereof determined at trial.

. United States v. Schoefield, 150 U.S.App.D.C. 380, 381, 465 F.2d 560, 561 (footnotes omitted), cert. denied, 409 U.S. 881, 93 S.Ct. 210, 34 L.Ed.2d 136 (1972).


. See Act of July 8, 1932, ch. 465, § 1, 47 Stat. 650.


. D.C.Code §§ 22-2403, -3202 (1989 Repl. & 1994 Supp.)


. D.C.Code § 22-502 (1989 Repl.).


. D.C.Code § 22-3204(b) (1994 Supp.).


. D.C.Code § 22-3204(a) (1994 Supp.).


. I would reject outright the government's contention that appellant may not contest his sentence because he neither filed a motion to withdraw his plea pursuant to Super.Ct.Crim.R. 32(e) nor a D.C.Code § 23-110 motion to vacate his sentence. We may address the legality of a sentence in the absence of such motions. Lorimer v. United States, 425 A.2d 1306, 1308 (D.C.1981). Moreover appellant's timely request for declaratory relief, unopposed by the government, provides an adequate record for determining whether the trial court acted properly in enhancing the sentence.


. If one is not aware of the risk and one should not have been aware of it, there is no criminal liability but a situation of pure accident. Bradford, supra, 344 A.2d at 214 n. 22 (citing United States v. Cox, 166 U.S.App.D.C. 57, 61 & n. 4, 509 F.2d 390, 393-94 & n. 4 (1974) (concurring opinion of Leventhal, J.)).